Citation Nr: 1825138	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-01 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a sleep disorder, to include as secondary to service-connected left thigh peripheral neuropathy.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1972 to May 1976 and in the United States Army from November 2001 to October 2002 and from February 2003 to February 2004.  He had additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2017, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his sleep disturbance is due to his service-connected left thigh injury and resultant disability.  See March 2011 Notice of Disagreement (NOD); December 2013 VA Form 9; and August 2017 Board Hearing Transcript at 2-5.

The Veteran's service treatment records (STRs) note the Veteran reported "frequent trouble sleeping" and having a "hard time sleeping at night," and a military healthcare provider also noted insomnia.  See December 2003 STRs.  Further, there are several lay statements of record from his fellow servicemembers that state the Veteran complained to them about sleeping difficulties during active duty.  See December 2005 Buddy Statements.  

In an October 2010 VA examination report, the examiner diagnosed the Veteran with sleep disturbance, noting it was not a mental issue, and opined that it was less likely as not that the Veteran's current sleep disturbance was related to an injury or illness incurred while on active duty service, "namely in service condition of sleeping problem noted in STR."  In support of his opinion, the examiner reasoned that the Veteran's STRs mentioned more of a pattern of insomnia and not discomfort from a specific injury.  However, no actual sleep disorder examination seems to have been conducted and the examiner did not address the relevant lay evidence or secondary service connection; thus, the opinion is inadequate.  Furthermore, the January 2018 private positive secondary opinion that states that the Veteran's service-connected left thigh disability causes "loss of sleep" is insufficient, as no rationale was provided for this conclusion.  See January 2018 private opinion.  Therefore, a VA sleep disorder examination and adequate medical nexus opinions on both direct and secondary service connection are warranted and should be obtained on remand.  Any outstanding private treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, obtain any outstanding relevant private treatment records, to include any updated records from Dr. McKenney.

2.  Then schedule the Veteran for a VA sleep disorder examination (at the VA facility in Iowa City) to determine the nature and etiology of any current diagnosed sleep disorder.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the requested opinion.  All indicated tests and studies should be conducted, and all findings reported in detail.

For each sleep disorder diagnosed, to include sleep disturbance (see October 2010 VA examination report), the examiner should determine whether it is at least likely as not (50 percent or greater probability) that such disability:
(a) had its onset in service or is otherwise related to service.  In providing this opinion, the examiner should acknowledge and comment on the Veteran's in-service complaints of sleeping troubles following his left thigh injury, the notation of insomnia in the Veteran's STRs, and his fellow officers' statements recalling the Veteran complaining to them about his sleep difficulties at night.  See December 2003 STRs and December 2005 Buddy Statements.

(b) is proximately due to his service-connected left thigh peripheral neuropathy (please comment on the January 2018 opinion of Dr. McKenney in this regard); or 

(c) has been aggravated (worsened) by his service-connected left thigh peripheral neuropathy.  

The examiner should note that inquiries (b) and (c) require two opinions: one for proximate causation and another for aggravation, and rationale must be provided for each opinion.

A complete rationale must be provided for all opinions expressed.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should provide a rationale for that conclusion.

3.  Then, after taking any additional development deemed necessary, readjudicate the issue on appeal.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




